DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s amendments and arguments filed 01/10/2022. Claims 1, 3-14, and 16-22 are currently pending for examination on the merits. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 21 and 22 recite the limitation “a straight line imaginary line extending from a first end of the respective first middle lateral groove to a second end of the respective first middle lateral groove further extends through a first end of the respective second middle lateral groove and a second end of the respective second middle lateral groove” in lines 3-6. There is lack of antecedent basis in the specification for this claim language. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The set of claims filed 01/10/2022 includes two new claims, each numbered 21. The second misnumbered claim 21 on page 8 of the claim set filed 01/10/2022 has been renumbered claim 22 for examination purposes. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mita (US 2010/0212792) (of record) in view of Matsumoto (US 2010/0139826) (of record) and Kanamura (US 2019/0152269). 
Regarding claim 1, Mita discloses a tire (title) comprising a tread portion (1) having a designated mounting direction to a vehicle ([0025]), the tread portion (1) comprising: a first tread edge (left side of R) located inwardly of a vehicle when being mounted to the vehicle; a second tread edge (right side of R) located outwardly of a vehicle when being mounted to the vehicle; circumferentially and continuously extending main grooves (G1, G2, G3, and G4) arranged between the first tread edge (left side of R) and the second tread edge (right side of R), the main grooves (G1, G2, G3, and G4) comprising a first shoulder main groove (G4) arranged between the first tread edge (left side of R) and a tire equator (CL), a second shoulder main groove (G1) arranged between the second tread edge (right side of R) and the tire equator (CL), and at least one crown main groove (G2 and G3) arranged between the first shoulder main groove (G4) and the second shoulder main groove (G1). 
Mita further discloses that the tread portion (1) comprises: land portions (Q1, Q2, Q4, and Q5) divided by the main grooves (G1, G2, G3, and G4), the land portions (Q1, Q2, Q4, and Q5) comprising a first middle land portion (Q4) defined between the first shoulder main groove (G4) and the at least one crown main groove (G3), a second middle land portion (Q2) defined between the second shoulder main groove (G1) and the at least one crown main groove (G2), a first shoulder land portion (Q5) defined between the first shoulder main groove (G4) and the first tread edge (left side of R), and a second shoulder land portion (Q1) defined between the second shoulder main groove (G1) and the second tread edge (right side of R). 
Mita further discloses the tread portion (1) as discussed above wherein the first middle land portion (Q4) is provided with first middle lateral grooves (3 on Q4) extending from the first shoulder main groove (G4) and terminating within the first middle land portion (Q4), wherein the second middle land portion (Q2) is provided with second middle lateral grooves (3 on Q2) extending from the at least one crown main groove (G2) and terminating within the second middle land portion (Q2), wherein the first shoulder land portion (Q5) is provided with first shoulder lateral grooves (4) extending in a tire axial direction, and wherein the second shoulder land portion is provided with second shoulder lateral grooves (2) extending in the tire axial direction. 
Mita further discloses the tread portion (1) as discussed above wherein the first middle lateral grooves (3 on Q4) and the second middle lateral grooves (3 on Q2) are inclined in a first direction with respect to the tire axial direction (see Fig. 1). Mita further discloses a desire to create a tire with a high level of steering stability performance on wet road surfaces ([0002]). However, Mita fails to disclose that the first shoulder lateral grooves (4) and the second shoulder lateral grooves (2) are inclined in a second direction opposite to the first direction with respect to the tire axial direction. 
Matsumoto teaches a tire (1) comprising a tread portion (2) with first middle lateral grooves (8i), second middle lateral grooves (8o), first shoulder lateral grooves (10i), and second shoulder lateral grooves (10o), wherein the first middle lateral grooves (8i) and the second middle lateral grooves (8o) are inclined in a first direction (see Modified Figure 1 below) with respect to the tire axial direction and wherein the first shoulder lateral grooves (10i) and the second shoulder lateral grooves (10o) are inclined in a second direction (see Modified Figure 1 below) opposite to the first direction with respect to the tire axial direction. Mita further teaches that this arrangement of the lateral grooves suppresses a difference in drainage performance between the right and left wheel tires, thereby enhancing the steering stability of the vehicle ([0024]). 

    PNG
    media_image1.png
    1165
    1301
    media_image1.png
    Greyscale

Modified Figure 1, Matsumoto
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first shoulder lateral grooves and the second shoulder lateral grooves as disclosed by Mita to be inclined in a second direction opposite to the first direction of the first middle lateral grooves and the second middle lateral grooves as taught by Matsumoto because they would have had a reasonable expectation that doing so would lead to a further improvement of the steering stability of the vehicle. 
Mita also fails to disclose that the tread portion (1) is provided with only three main grooves as circumferential and continuously extending main grooves. Instead, Mita discloses that there are four main grooves (G1, G2, G3, G4) as circumferential and continuously extending main grooves.
Kanamura teaches a similar tire (1) comprising a tread portion (2) with shoulder main grooves (3a), crown main grooves (3b), shoulder land portions (4a), and middle land portions (4b) wherein each of the land portions comprises lateral grooves (5a). Kanamura further teaches that this configuration of the tread improves the ant-hydroplaning performance of the tire ([0035]; see Figs. 5 and 6). Kanamura further teaches that having only three main grooves instead of four main grooves is a viable alternative to producing the intended anti-hydroplaning performance of the tire ([0089]-[0092]; see Fig. 6). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Mita to only include three main grooves instead of four main grooves because, as taught by Kanamura, they would have had a reasonable expectation that using three grooves instead of four grooves would be a viable alternative for increasing the anti-hydroplaning performance of the tire and, therefore, the steering stability of the tire on wet surfaces. Thus, modified Mita satisfies all of the limitations in claim 1. 
Regarding claim 5, modified Mita discloses all of the limitations as set forth above for claim 1. Modified Mita further discloses that a width in the tire axial direction of the first shoulder land portion (Mita: Q5) is larger (Mita: see Fig. 1) than a width in the tire axial direction of the first middle land portion (Mita: Q4). Modified Mita fails to disclose, however, a specific value for the relationship between these two widths. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the widths of the first shoulder land portion (Q5) and the first middle land portion (Q4). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 1 of Mita, one of ordinary skill in the art would have found that the width in the tire axial direction of the first shoulder land portion (Q5) is 1.17 times the width in the tire axial direction of the first middle land portion (Q4), thus suggesting the claimed limitation in claim 5 that a width in the tire axial direction of the first shoulder land portion in in a range of from 1.10 to 1.40 times a width in the tire axial direction of the first middle land portion. 
Therefore, while modified Mita does not explicitly state a value for the relationship between the widths of the first shoulder land portion (Q5) and the first middle land portion (Q4), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these widths to be within the claimed range because the drawings reasonably suggest doing so. 
Regarding claim 7, modified Mita discloses all of the limitations as set forth above for claim 1. Modified Mita further discloses that the first middle land portion (Mita: Q4) is not provided with any grooves that are in communication (Mita: see Fig. 1) with the at least one crown main groove (Mita: G3), reading on the claimed limitation in claim 7 that the first middle land portion is not provided with any grooves that are in communication with the at least one crown main groove directly and that have groove widths equal to or more than 1.5 mm. 
Regarding claim 8, modified Mita discloses all of the limitations as set forth above for claim 1. Modified Mita further discloses that the second middle lateral grooves (Mita: 3 on Q2) are not in communication with the second shoulder main groove (Mita: G1). Modified Mita further discloses that only narrow grooves (see Modified Figure 1 below) are in communication with the second shoulder main groove (Mita: G1). Modified Mita fails to disclose, however, the widths of these narrow grooves (see Modified Figure 1 below). 
Modified Mita teaches that the second shoulder lateral grooves (Mita: 2) increase in width from the second shoulder main groove (Mita: G1) toward the second tread edge (Mita: right side of R) with a minimum width of 1.5 mm (Mita: [0037]-[0038]). Modified Mita also teaches that the narrow grooves (see Modified Figure 1 below) are aligned with the second shoulder lateral grooves (Mita: 2) and appear to have a smaller width (Mita: see Fig. 1) than the minimum width of the second shoulder lateral grooves (Mita: 2). 

    PNG
    media_image2.png
    687
    803
    media_image2.png
    Greyscale

Modified Figure 1, Mita
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen widths of the narrow grooves on the second middle land portion as disclosed by modified Mita to be less than 1.5 mm because the drawings and teachings of Mita reasonably suggest doing so with the absence of specified widths given. Therefore, modified Mita would read on the claimed limitation in claim 8 that the second middle land portion is not provided with any grooves that are in communication with the second shoulder main groove directly and that have groove widths equal to or more than 1.5 mm. 
Regarding claim 21, modified Mita discloses all of the limitations as set forth above for claim 1. Modified Mita further discloses that each respective first middle lateral groove (Mita: 3 on Q4) is aligned with a corresponding respective second middle lateral groove (Mita: 3 on Q2) such that a straight imaginary line extending from a first end of the respective first middle lateral groove (Mita: 3 on Q4) to a second end of the respective first middle lateral groove (Mita: 3 on Q4) further extends through a first end of the respective second middle lateral groove (Mita: 3 on Q2) and a second end of the respective second middle lateral groove (Mita: 3 on Q2) (see Modified Figure 1 below), the first end of the respective first middle lateral groove (Mita: 3 on Q4) faces the first shoulder main groove (Mita: G4), the second end of the respective first middle lateral groove (Mita: 3 on Q4) is closer to the at least one crown main groove (Mita: G3) than the first end of the respective first middle lateral groove (Mita: 3 on Q4), the first end of the respective second middle lateral groove (Mita: 3 on Q2) faces the at least one crown main groove (Mita: G2), and the second end of the respective second middle lateral groove (Mita: 3 on Q2) is closer to the second shoulder main groove (Mita: G1) than the first end of the respective second middle lateral groove (Mita: 3 on Q2) (see Modified Figure 1 below). 

    PNG
    media_image3.png
    414
    755
    media_image3.png
    Greyscale

Modified Figure 1, Mita
Claims 3-4 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mita (US 2010/0212792) (of record) in view of Matsumoto (US 2010/0139826) (of record) and Kanamura (US 2019/0152269) as applied to claim 1 above, and further in view of Mukai et al. (US 2017/0368882) (of record) (Mukai). 
Regarding claim 3, modified Mita discloses all of the limitations as set forth above for claim 1. Modified Mita further discloses a desire to create a tire with a high level of steering stability performance (Mita: [0002]). Modified Mita fails to disclose, however, that lengths in the tire axial direction of the first middle lateral grooves (Mita: 3 on Q4) are in a range of from 0.70 to 0.90 times a width in the tire axial direction of the first middle land portion (Mita: Q4). 
Mukai teaches a tire (1) comprising a tread portion (2) with a first middle land portion (12) and first middle lateral grooves (34) wherein lengths in the tire axial direction of the first middle lateral grooves (34) are in a range of from 0.50 to 0.90 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen the lengths of the first middle lateral grooves as disclosed by modified Mita to be the lengths of the first middle lateral grooves as taught by Mukai because they would have had a reasonable expectation that doing so would lead to an improvement in the steering stability performance of the tire. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP §2144.05. 
Regarding claim 4, modified Mita discloses all of the limitations as set forth above for claim 1. Modified Mita further discloses a desire to create a tire with a high level of steering stability performance (Mita: [0002]). Modified Mita fails to disclose, however, that lengths in the tire axial direction of the second middle lateral grooves (Mita: 3 on Q2) are in a range of from 0.40 to 0.60 times a width in the tire axial direction of the second middle land portion (Mita: Q2). 
Mukai teaches a tire (1) comprising a tread portion (2) with a second middle land portion (10) and second middle lateral grooves (16) wherein lengths in the tire axial direction of the second middle lateral grooves (16) are in a range of from 0.40 to 0.40 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen the lengths of the second middle lateral grooves as disclosed by modified Mita to be the lengths of the second middle lateral grooves as taught by Mukai because they would have had a reasonable expectation that doing so would lead to an improvement in the steering stability performance of the tire.
Regarding claim 10, modified Mita discloses all of the limitations as set forth above for claim 1. Modified Mita further discloses a desire to create a tire with a high level of steering stability performance on wet roads (Mita: [0002]). Modified Mita fails to disclose, however, that the second middle land portion (Mita: Q2) is provided with semi-open sipes extending from the at least one crown main groove ((Mita: G2) and terminating within the second middle land portion (Mita: Q2). 
Mukai teaches a tire (1) comprising a tread portion (2) wherein a second middle land portion (10) is provided with semi-open sipes (21) extending from an at least one crown main groove (4) and terminating within the second middle land portion (10). Mukai further teaches that these sipes (21) may be useful to improve on-ice performance ([0042]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second 
Regarding claim 11, modified Mita discloses all of the limitations as set forth above for claim 1. Modified Mita further discloses a desire to create a tire with a high level of steering stability performance on wet roads (Mita: [0002]). Modified Mita fails to disclose, however, that the first middle land portion (Mita: Q4) is provided with open middle sipes extending from the first shoulder main groove (G4) to the at least one crown main groove (G3). 
Mukai teaches a tire (1) comprising a tread portion (2) wherein a first middle land portion (12) is provided with open middle sipes (36) extending from a first shoulder main groove (5) to an at least one crown main groove (6). Mukai further teaches that these sipes (36) may be useful to improve on-ice performance ([0063]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first middle land portion as disclosed by modified Mita to include the sipes as taught by Mukai because they would have had a reasonable expectation that doing so would lead to a better performance of the tire on wet surfaces, specifically icy surfaces. 
Regarding claim 12, modified Mita discloses all of the limitations as set forth above for claim 1. Modified Mita further discloses a desire to create a tire with a high level of steering stability performance on wet roads (Mita: [0002]). Modified Mita fails to disclose, however, that the first shoulder land portion (Mita: Q4) is provided with first 
Mukai teaches a tire (1) comprising a tread portion (2) wherein a first shoulder land portion (13) is provided with first shoulder sipes (41) extending outwardly in the tire axial direction from a first shoulder main groove (5). Mukai further teaches that these types of sipes (41) may be useful to improve on-ice performance ([0042]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first shoulder land portion as disclosed by modified Mita to include the sipes as taught by Mukai because they would have had a reasonable expectation that doing so would lead to a better performance of the tire on wet surfaces, specifically icy surfaces. 
Regarding claim 13, modified Mita discloses all of the limitations as set forth above for claim 1. Modified Mita further discloses a desire to create a tire with a high level of steering stability performance on dry roads (Mita: [0002]). Modified Mita fails to disclose, however, that the second shoulder land portion (Mita: Q1) is provided with second shoulder sipes having both ends terminating within the second shoulder land portion (Mita: Q1). 
Mukai teaches a tire (1) comprising a tread portion (2) wherein a second shoulder land portion (11) is provided with second shoulder sipes (28) having both ends terminating within the second shoulder land portion (11). Mukai further teaches that these sipes (28), when traveling on dry road, may help prevent uneven wear of the second shoulder land portion (11) ([0052]). 

Regarding claim 14, modified Mita discloses all of the limitations as set forth above for claim 1. Modified Mita further discloses a desire to create a tire with a high level of steering stability performance on wet roads (Mita: [0002]). Modified Mita fails to disclose, however, that the stiffness in the tire circumferential direction of the second middle land portion (Mita: Q2) is greater than the stiffness in the tire circumferential direction of the first middle land portion (Mita: Q4). 
Mukai teaches a tire (1) comprising a tread portion (2) wherein a second middle land portion (10) is provided with semi-open sipes (21) extending from an at least one crown main groove (4) and terminating within the second middle land portion (10). Mukai further teaches that these sipes (21) may be useful to improve on-ice performance ([0042]). Mukai further teaches the tread portion (2) wherein a first middle land portion (12) is provided with open middle sipes (36) extending from a first shoulder main groove (5) to an at least one crown main groove (6). Mukai further teaches that these sipes (36) may be useful to improve on-ice performance ([0063]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second middle land portion and the first middle land portion as disclosed by modified Mita to incorporate the semi-open sipes and the open sipes, respectively, as taught by Mukai 
Regarding the stiffness limitations in claim 14, because the second middle land portion (Mita: Q2) is modified with semi-open sipes (Mukai: 21) that terminate within the second middle land portion (Mita: Q2) and the first middle land portions (Mita: Q4) is modified with open sipes (Mukai: 36) that traverse the entire first middle land portion (Mita: Q4), it is inherent that the stiffness in the tire circumferential direction of the second middle land portion (Mita: Q2) is greater than the stiffness in the tire circumferential direction of the first middle land portion (Mita: Q4) provided that both land portions are made of the same material. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mita (US 2010/0212792) (of record) in view of Matsumoto (US 2010/0139826) (of record) and Kanamura (US 2019/0152269) as applied to claim 1 above, and further in view of Yamaoka (US 2016/0303919) (of record). 
Regarding claim 6, modified Mita discloses all of the limitations as set forth above for claim 1. Modified Mita further discloses that the first middle lateral grooves (Mita: 3 on Q4) and the second middle lateral grooves (Mita: 3 on Q2) are inclined (Mita: see Fig. 1) and that the first shoulder lateral grooves (Mita: 4) and the second shoulder lateral grooves (Mita: 2) are inclined as taught by Matsumoto. Modified Mita further discloses a desire to create a tire with a high level of steering stability performance on wet roads (Mita: [0002]). Modified Mita fails to explicitly disclose, however, that the first middle lateral grooves (Mita: 3 on Q4), the second middle lateral grooves (Mita: 3 on Q2), the first shoulder lateral grooves (Mita: 4), and the second shoulder lateral grooves 
Yamaoka teaches a tire (1) comprising a tread portion (2) with first middle lateral grooves (12, see Modified Figure 1 below), second middle lateral grooves (11, see Modified Figure 1 below), first shoulder lateral grooves (50, see Modified Figure 1 below), and second middle lateral grooves (50, see Modified Figure 1 below). Yamaoka further teaches that the first middle lateral grooves (12, see Modified Figure 1 below) and the second middle lateral grooves (11, see Modified Figure 1 below) are inclined at an angle (θ1, Fig. 2) in a range of from 35 to 45 degrees with respect to the tire axial direction ([0042]). Yamaoka further teaches that this angle (θ1, Fig. 2) within the given range may help increase traction on ice ([0042]). Yamaoka further teaches that the first shoulder lateral grooves (50, see Modified Figure 1 below) and the second shoulder lateral grooves (50, see Modified Figure 1 below) are inclined at angle (θ4, Fig. 6) in a range of from 5 to 15 degrees with respect to the tire axial direction ([0086]). Yamaoka further teaches that this angle (θ4, Fig. 6) within the given range may improve performance on ice ([0086]). 

    PNG
    media_image4.png
    643
    1065
    media_image4.png
    Greyscale

Modified Figure 1, Yamaoka
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen the inclination angles of the first middle lateral grooves, the second middle lateral grooves, the first shoulder lateral grooves, and the second shoulder lateral grooves as disclosed by modified Mita to be within the angle ranges as taught by Yamaoka, which read on the claimed angle range in claim 6, because they would have had a reasonable expectation that doing so would lead to a better performance of the tire on wet roads, specifically icy roads.
Claims 9, 16-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mita (US 2010/0212792) (of record) in view of Matsumoto (US 2010/0139826) (of record) and Kanamura (US 2019/0152269) as applied to claim 1 above, and further in view of Kanematsu (US 2017/0050470) (of record). 

Kanematsu teaches a tire (1) comprising a tread portion (2) with a first shoulder land portion (8A) and first shoulder lateral grooves (45) that traverse the first shoulder land portion (8A) completely. Kanematsu further teaches that these first shoulder lateral grooves (45) help improve the running performance of the tire on snowy roads ([0191]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first shoulder lateral grooves as disclosed by modified Mita to traverse the first shoulder land portion completely as taught by Kanematsu because they would have had a reasonable expectation that doing so would lead to a better performance of the tire on wet surfaces, specifically snowy surfaces. 
Regarding claim 16, modified Mita discloses all of the limitations as set forth above for claim 1. Modified Mita further discloses a desire to create a tire with a high level of steering stability performance on wet roads (Mita: [0002]). Modified Mita fails to disclose, however, that the first middle land portion (Mita: Q4) is provided with first middle chamfered portions which are recessed on a corner portion between a ground contact surface of the first middle land portion (Mita: Q4) and a land sidewall of the first 
	Kanematsu teaches a tire (1) comprising a tread portion (2) wherein a first middle land portion (7A) is provided with first middle chamfered portions (21d) which are recessed on a corner portion (13d) between a ground contact surface (2S) of the first middle land portion (7A) and a land sidewall (4Aw) of the first middle land portion (7A) on a first shoulder main groove (4A) side, wherein the first middle chamfered portions (21d) are connected to respective first middle lateral grooves (27), wherein first shoulder lateral grooves (41) extend from the first shoulder main groove (4A), wherein a first shoulder land portion (8A) is provided with first shoulder chamfered portions (21g) which are recessed on a corner portion (13g) between a ground contact surface (2S) of the first shoulder land portion (8A) and a land sidewall (4Aw) of the first shoulder land portion (8A) on the first shoulder main groove (4A) side, wherein the first shoulder chamfered portions (21g) are connected to the respective first shoulder lateral grooves (41), and wherein at least one of the first middle chamfered portions (21d), at least 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first middle land portions and the first shoulder land portions as disclosed by modified Mita to incorporate the first middle chamfered portions and the first shoulder chamfered portions as taught by Kanematsu because they would have had a reasonable expectation that doing so would lead to a better performance of the tire on wet surfaces, specifically snowy surfaces. 
Regarding claim 17, further modified Mita discloses all of the limitations as set forth above for claim 16. Further modified Mita also discloses that the first middle chamfered portions (Kanematsu: 21d) are connected to the respective first middle lateral grooves (Kanematsu: 27) on a first side (Kanematsu: below 27) in the tire circumferential direction and that the first shoulder chamfered portions (Kanematsu: 21g) are connected to the first shoulder lateral grooves (Kanematsu: 41) on a second side (Kanematsu: above 41) in the tire circumferential direction. 
Regarding claim 22, further modified Mita discloses all of the limitations as set forth above for claim 16. Further modified Mita further discloses that each respective first middle lateral groove (Mita: 3 on Q4) is aligned with a corresponding respective second middle lateral groove (Mita: 3 on Q2) such that a straight imaginary line extending from a first end of the respective first middle lateral groove (Mita: 3 on Q4) to 

    PNG
    media_image3.png
    414
    755
    media_image3.png
    Greyscale

Modified Figure 1, Mita
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mita (US 2010/0212792) (of record) in view of Matsumoto (US 2010/0139826) (of record) and Kanamura (US 2019/0152269) as applied to claim 1 above, and further in view of Kanematsu (US 2017/0050470) (of record) as applied to claim 16 above, and further in view of Yamaoka (U.S. Patent Pub. No. 2016/0303919 A1). 
Regarding claim 18, further modified Mita discloses all of the limitations as set forth above for claim 16. Further modified Mita also discloses that the first middle lateral grooves (Mita: 3 on Q4) and the second middle lateral grooves (Mita: 3 on Q2) are inclined (Mita: see Fig. 1) and that the first shoulder lateral grooves (Mita: 4) and the second shoulder lateral grooves (Mita: 2) are inclined as taught by Matsumoto. Further modified Mita also discloses a desire to create a tire with a high level of steering stability performance on wet roads (Mita: [0002]). Further modified Mita fails to disclose, however, that a maximum angle of the first middle lateral grooves (Mita: 3 on Q4) with respect to the axial direction is greater than a maximum angle of the first shoulder lateral grooves (Mita: 4) with respect to the axial direction. 
Yamaoka teaches a tire (1) comprising a tread portion (2) with first middle lateral grooves (12, see Modified Figure 1 below) and first shoulder lateral grooves (50, see Modified Figure 1 below). Yamaoka further teaches that the first middle lateral grooves (12, see Modified Figure 1 below) are inclined at an angle (θ1, Fig. 2) in a range of from 35 to 45 degrees with respect to the tire axial direction ([0042]). Yamaoka further teaches that this angle (θ1, Fig. 2) within the given range may help increase traction on ice ([0042]). Yamaoka further teaches that the first shoulder lateral grooves (50, see Modified Figure 1 below) are inclined at angle (θ4, Fig. 6) in a range of from 5 to 15 

    PNG
    media_image4.png
    643
    1065
    media_image4.png
    Greyscale

Modified Figure 1, Yamaoka
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen the inclination angles of the first middle lateral grooves and the first shoulder lateral grooves as disclosed by further modified Mita to be within the angle ranges as taught by Yamaoka because they would have had a reasonable expectation that doing so would lead to a better performance of the tire on wet roads, specifically icy roads.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mita (US 2010/0212792) (of record) in view of Matsumoto (US 2010/0139826) (of record) and Kanamura (US 2019/0152269) as applied to claim 1 above, and further in view of Kanematsu (US 2017/0050470) (of record) as applied to claim 16 above, and further in view of Mukai et al. (US 2017/0368882) (of record) (Mukai). 
Regarding claims 19 and 20, further modified Mita discloses all of the limitations as set forth above for claim 16. Further modified Mita fails to disclose, however, that the first middle chamfered portions (Kanematsu: 21d) comprise primary first middle chamfered portions which face the first shoulder chamfered portions (Kanematsu: 21g) and secondary first middle chamfered portions which do not face the first shoulder chamfered portions (Kanematsu: 21g) or that the primary first middle chamfered portions and the secondary first middle chamfered portions are arranged alternately in the tire circumferential direction, as recited by claim 19. Further modified Mita also fails to disclose that the first shoulder lateral grooves (Mita: 4) comprise some first shoulder lateral grooves which are connected to the first shoulder chamfered portions (Kanematsu: 21g) and some first shoulder lateral grooves which are not connected to the first shoulder chamfered portions (Kanematsu: 21g) and which are arranged alternately in the tire circumferential direction, as recited by claim 20. 
Regarding the limitations in claim 20, Mukai teaches a tire (1) comprising a tread portion (2) with first shoulder lateral grooves (39) and first shoulder chamfered portions (45) in which the fist shoulder lateral grooves (39) comprise some first shoulder lateral grooves (39) which are connected to the first shoulder chamfered portions (45) and some first shoulder lateral grooves (39) which are not connected to the first shoulder 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first shoulder lateral grooves as disclosed by modified Mita to have some first shoulder lateral grooves which are connected to the first shoulder chamfered portions and some first shoulder lateral grooves which are not connected to the first shoulder chamfered portions as taught by Mukai because they would have had a reasonable expectation that doing so would lead to a suppression in the uneven wear on the first shoulder land portion. 
Regarding the limitations in claim 19, incorporating the above modification as taught by Mukai for claim 20 would also necessarily make obvious the limitations in claim 19. Because further modified Mita includes first middle chamfered portions (Kanematsu: 21d) on every first middle lateral groove (Kanematsu: 27) and first shoulder chamfered portions (Kanematsu: 21g) on every first shoulder lateral groove (Kanematsu: 41) and because each of the first middle chamfered portions (Kanematsu: 21d) faces one of the first shoulder chamfered portions (Kanematsu: 21g), incorporating the teaching of Mukai in which only every other first shoulder lateral groove (Kanematsu: 41) in the tire circumferential direction is connected to a first shoulder chamfered portion (Kanematsu: 21g) necessarily creates primary first middle chamfered portions (Kanematsu: 21d) which face the first shoulder chamfered portions .
Response to Arguments
Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed October 8th, 2021. However, in light of the amendments to the claims, several more objections have been set forth in the above Office Action. 
Applicant’s arguments, see Remarks, filed 01/10/2022, with respect to the rejection(s) of claim(s) 1 and 2 under 35 USC 102(a)(1) over Hirose and claims 1-20 under 35 USC 103 over various combinations of Mita, Matsumoto, Mukai, Yamaoka, and Kanematsu have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of independent claim 1 is made over Mita in view of Matsumoto and Kanamura as set forth in the above Office Action.
As such, claims 1, 3-14, and 16-22 stand rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749